
	

116 S2533 IS: To amend the Alaska Native Claims Settlement Act to exclude certain payments to Alaska Native elders for determining eligibility for certain programs, and for other purposes.
U.S. Senate
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2533
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2019
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Alaska Native Claims Settlement Act to exclude certain payments to Alaska Native
			 elders for determining eligibility for certain programs, and for other
			 purposes.
	
	
 1.Eligibility for certain programsSection 29(c) of the Alaska Native Claims Settlement Act (43 U.S.C. 1626(c)) is amended— (1)in subparagraph (D) following the undesignated following paragraph (3), by striking and at the end;
 (2)in subparagraph (E) following the undesignated following paragraph (3), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (F)an amount distributed or benefit provided by a Settlement Trust to a Native or descendant of a Native who is 65 years of age or older..
			
